Dismissed and Memorandum Opinion filed May 20, 2004








Dismissed and Memorandum Opinion filed May 20, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00163-CV
____________
 
HALLIBURTON
ENERGY SERVICES, INC., Appellant
 
V.
 
ANGLO-DUTCH
(TENGE) L.L.C. and ANGLO-DUTCH PETROLEUM INTERNATIONAL, INC., Appellees
 

 
On Appeal from the
61st District Court
Harris County, Texas
Trial Court Cause
No. 00-22588
 

 
M E M O R A N D U M   O P I N I O N




Appellant, Halliburton Energy Services, Inc., filed a notice of appeal from a
judgment signed January 20, 2004.  On
February 18, 2004, appellant filed a motion for new trial.  On April 1, 2004, the trial court signed an
amended final judgment.[1]  Appellant then entered into an agreement to
compromise and settle all claims with appellees.  On April 16, 2004, the trial court signed an
order, in accordance with the settlement agreement, vacating all prior
judgments against appellant in this case. 
Therefore, this appeal has been rendered moot.
On May 13, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 20, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
 




[1]   Anglo-Dutch
(Tenge) L.L.C., and Anglo Dutch Petroleum International, Inc. filed a notice of
appeal from the amended judgment on April 27, 2004.  On April 29, 2004, Ramco Oil & Gas, Ltd.,
and Ramco Energy PLC also filed a notice of appeal from the amended
judgment.  These appeals have been
docketed under our number 14-04-00433-CV and remain pending before this
court.